DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 9,195,621), hereinafter referred to as Xu in view of Fujita et al. (US 2019/0250982), hereinafter referred to as Fujita and Maeda (US 2018/0329841), hereinafter referred to as Maeda.

Referring to claim 12, Xu teaches, as claimed, a method for use with a computing device, the method comprising: at an on-chip interconnect, implementing control logic for a primary direct memory access (DMA) controller (see fig. 1 and col. 3, lines 40-54) at least in part by: conveying a read request from the primary DMA controller to a source memory device of a plurality of memory devices (i.e.-sending a DMA transfer/read request to addresses of DDR memory, col. 5, lines 43-45 and 52-55); and conveying a read response from the source memory device to the primary DMA controller (i.e.-conveying read responses to the DMA controller, col. 8, lines 19-23; col. 9, lines 4-6; and col. 1, lines 35-38). 
	However, Xu does not explicitly teach broadcasting or multi-casting the read response by conveying respective copies of the read response from the source memory device to the primary DMA controller and one or more secondary DMA controllers of the plurality of DMA controllers.
	On the other hand, Fujita discloses storage system and storage control apparatus comprised of plurality of DMA controllers (i.e.-DMA(A) and DMA(B), see fig. 2; and page 3, ¶46 and ¶47). Furthermore, Maeda discloses memory access control method and system configured to broadcast or multi-cast a read response by conveying respective copies of the read response from the source to the intended target/destination device (page 3, ¶43 and ¶46).
 	Therefore, before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Xu so that the computing device comprises plurality of direct memory access (DMA) controllers including one or more secondary DMA controllers and, broadcasting or multi-casting the read response by conveying respective copies of the read response from the source memory device to the primary DMA controller and one or more secondary DMA controllers of the plurality of DMA controllers, as taught by Fujita and Maeda. The motivation for doing so would have been to implement Xu’s method of assigning memory access transfers using a DMA controller, in Fujita’s storage system comprised of multiple clusters and each having their respective DMA controllers, and further to improve data transfer efficiency by shortening the data transfer time.

As to claim 13, the modified Xu in view of Fujita innately teaches the method of claim 12, further comprising: transmitting a synchronization request from a secondary DMA controller of the one or more secondary DMA controllers to the primary DMA controller; and conveying the read request from the primary DMA controller to the source memory device in response to the primary DMA controller receiving the synchronization request (col. 7, lines 41-45 and col. 8, lines 1-5).

As to claim 14, the modified Xu in view of Fujita teaches the method of claim 12, wherein: the plurality of memory devices further includes a plurality of destination memory devices respectively coupled to the plurality of DMA controllers; and the method further comprises, at each of the primary DMA controller and the one or more secondary DMA controllers, writing data included in the read response to their corresponding destination memory devices (see Fujita, page 3, ¶51, lines 5-9). 

As to claim 15, the modified Xu innately teaches the method of claim 14, further comprising receiving a plurality of read responses at a DMA controller of the plurality of DMA controllers, wherein the plurality of read responses include a respective plurality of sequential response indicators (col. 9, lines 4-12; col. 10, lines 52-63; and col. 5, lines 25-31). 

As to claim 18, the modified Xu teaches the method of claim 12, wherein implementing the control logic further includes; conveying the read response to a first subset of the plurality of DMA controllers (col. 8, lines 19-22); and not conveying the read response to a second subset of the plurality of DMA controllers (col. 6, lines 34-36).

As to claim 19, the modified Xu in view of Fujita teaches the method of claim 18, wherein the read request indicates the first subset of the plurality of DMA controllers to which the read response is configured to be conveyed (see Fujita, page 4, ¶76-¶78).

Referring to claims 1-4 and 7-11, the claims are substantially the same as claims 12-15, 18 and 19, hence the rejection of claims 12-15, 18 and 19 is applied accordingly.

Referring to claim 20, the claim is substantially the same as claim 12, hence the rejection of claim 12 is applied accordingly.

Claim Objections 
Claims 5, 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184